IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-15-00389-CR

BOBBY LYNN KEENE,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                            From the 54th District Court
                             McLennan County, Texas
                            Trial Court No. 2014-1063-C2


                                       ORDER


         In Trial Court Case No. 2014-1063-C2, appellant Bobby Lynn Keene pled not guilty

to one count of aggravated assault of a public servant (enhanced) (Count I) and not guilty

to evading arrest or detention with a vehicle (enhanced) (Count II). A jury found Keene

guilty of both counts and then assessed Keene’s punishment at 40 years and 20 years in

prison, respectively, to be served concurrently. Two judgments were signed, one for each

count.
        Keene filed one notice of appeal, showing his desire to appeal from “the judgment

of conviction and sentence” rendered against him in Trial Court Case No. 2014-1063-C2.

The appeal therefore bears one case number, Court of Appeals No. 10-15-00389-CR.

        Keene’s appointed appellate counsel filed a brief challenging only the judgment

and sentence for Count I.1 A brief bringing any alleged error or an Anders-type motion

to withdraw and a supporting brief as to Count II must be filed in this proceeding within

30 days from the date of this order. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967). If counsel files a motion to withdraw, counsel should also file a

motion to sever as to that count. See Kirven v. State, No. 10-14-00122-CR (Tex. App.—

Waco Oct. 22, 2015, order); see also Loredo v. State, No. 10-15-00322-CR (Tex. App—Waco

Apr. 21, 2016, order).

                                                PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed February 15, 2017




1
 Counsel raised a second issue that challenged the jury charge as to both counts. However, in his reply to
the State’s brief, counsel realized the facts did not support the challenge and waived the issue.

Keene v. State                                                                                     Page 2